Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/16/2020 and 8/17/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palekar et al. (U.S. Patent Application Publication No. 2007/0260738, hereinafter Palekar) in view of Griggs et al. (U.S. Patent Application Publication No. 2014/0114857, hereinafter Griggs).
With respect to claim 1, Palekar discloses a system for secure execution of program code within a virtual environment using cryptographic hashes, the system comprising: 
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and 
import executable code into a virtual environment instance; execute, within the virtual environment instance, one or more processes on the set of executable code; based on executing the one or more processes, perform validation of the set of executable code and generate a validation code (e.g. Palekar, paragraphs 0021, “…address some of the problems associated with compromised configuration files that are used in remote sessions of a virtual computing system environment…”; paragraph 0022, “”the ability for a client in a client/server application to validate the integrity of a subset of settings in a configuration file; the ability of a server in a server/client application to control access to computing resources based on the integrity of the client’s settings in the client’s configuration file…”; Note: “configuration file” is equate to “execution code”) 
import target computing system configuration details for a target computing system; process the credentials using a data transformation algorithm to generate a data transformation output; and store the data transformation output in the validation database (e.g. Palekar, paragraphs 0031, “When the configuration file 105 is received…the integrity of the secure settings 110 may be verified…the secure settings 110 have been hashed and signed, a hash of the secure settings within the configuration file…”1). 
Palekar does not explicitly discloses “generate credentials for the executable code based on the validation code and target computing system configuration details”.  However, Griggs discloses a similar feature (e.g. Griggs, paragraphs 0083, 0127 and 0129, “The credential value may be generated based on an evaluation of the received plurality of data elements and may comprise a yes/no matching verification process, calculation of a validation score, or creation of a hash value that could be passed through existing fields in authorization message and could be validated by the payment processor network or issuer…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Griggs’ credential generation based on different evaluation of plurality of data elements in the verification process with Palekar’s verification of configuration information to ensure the credential information authenticate the integrity of the configuration file.  	With respect to claim 2, Palekar and Griggs disclose the system according to claim 1, wherein the computer-readable program code further causes the processing device to: receive a request from a user to execute a second set of executable code; process the second set of executable code using the data transformation algorithm to generate a second data transformation output; compare the second data transformation output to one or more entries in the validation database; and block the second data transformation output based on comparing the second data transformation output with the one or more entries in the validation database (e.g. paragraphs 0032 and 0034).  	With respect to claim 3, Palekar and Griggs disclose the system according to claim 2, wherein the validation database is a hash database, wherein comparing the second data transformation output to one or more entries in the validation database comprises: 

determining that the second data transformation output does not match any of the one or more entries in the authorized hash database; and automatically blocking execution of the second set of executable code on a target computing system (e.g. Palekar, paragraphs 0009 and 0032) .  	With respect to claim 6, Palekar discloses the system according to claim 2, wherein the validation database is an unauthorized hash database, wherein comparing the second data transformation output to one or more entries in the validation database comprises: 

With respect to claims 8-20, the claims are computer program product and method claims that are similar to system claims 1-7.  Therefore, claims 8-20 are rejected based on similar rationale.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	-McDougal et al. (U.S. Patent No. 8,468,602) discloses a method of comparing a first file to the set of configuration parameters, determining a first hash of the first file is not in the set of identifier of files known not to be malware and that the first hash is not in the set of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.